DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 4-7 are pending and examined below. This action is in response to the claims filed 11/1/21

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 11/1/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 11/1/21. 
However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US 2019/0212754) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4, 5, and 7 recites the limitations “persons outside the vehicle” and “a person outside the vehicle” and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim 1 further recites the limitation “autonomously travels a start point”.  It is unclear as to how a vehicle “travels a start point” however it is assumed and interpreted to mean “travels to a start point”.  Appropriate correction is required.



Dependent claims 2 and 4-7 are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA et al. (US 2015/0345961), Wengreen et al. (US 9,429,947), and Smith (US 2019/0212754).

Regarding claim 1, Ooonka discloses an evacuation traveling assistance system including a small size vehicle comprising (Abstract): 
an imaging unit configured to capture an image of a space ahead of the small size vehicle (¶63 - peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle); 
a receiver configured to receive an emergency signal (¶16 - The driver state determining unit determines whether or not the driver is in a state capable of appropriately ); 
a processor and memory programmed to perform the following (¶66): 
acquire pre-set evacuation route information in a case where the emergency signal is received (¶68-74 -  predetermined driver operations are performed to predetermined reference evacuation destination corresponding to the recited pre-set evacuation route); 
determine whether an evacuation route indicated by the evacuation route information is passable or not for a person located outside the small vehicle, based on the image captured by the imaging unit, when the small size vehicle travels along the evacuation route (determining the risk involved in passing through for the driver (i.e. a person) based on the peripheral environment information including images captured by imaging unit, as in ¶17 The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit.; OOOKA further teaches capturing images, as in ¶63 The peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle and detects various ); 
Oooka does not disclose a speaker or notifying a person outside the vehicle however Wengreen discloses a self-driving vehicle system including a speaker configured to convey information to persons outside of the vehicle (Col. 2, line 46 - The vehicle can comprise a speaker arranged and configured to emit sound outside the vehicle to enable a person located outside the vehicle to hear the sound); 
notify a person outside the vehicle whether or not the evacuation route is passable (Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions. In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, adverse traffic conditions (e.g., that would cause the ),
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka with the self-driving vehicle system of Wengreen in order to save lives caused by driver error (Col. 1, lines 10-21).
Oooka in view of Wengreen does not explicitly disclose looping evacuation routes however Smith discloses a mass evacuation utilizing a fleet of autonomous vehicles including the processor is programmed to perform such that after the small size vehicle reaches an end point of the evacuation route, the small size vehicle autonomously travels a start point of the evacuation route (¶31 – autonomous vehicle loops between the destination Bravo and the start Alpha along the evacuation route corresponding to the recited looping between the end point and the start point). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka in view of Wengreen with the mass evacuation utilizing a fleet of autonomous vehicles of Smith in order to evacuate a population of evacuees away from a hazardous location toward safety (Smith - ¶5).
	
Regarding claim 2, Oooka further discloses control autonomous travel, such that the small size vehicle autonomously travels along the evacuation route in a case where the emergency signal is received (OOOKA teaches an emergency driver assist system (i.e. driving ).

Regarding claim 4, Oooka further discloses output result information indicating whether the evacuation route is passable for a person outside the vehicle up to an end point or not (OOOKA teaches risk determining unit (i.e. an output unit) configured to output the risks involved in passing through a location for the driver and own vehicle, as in ¶17 The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit).

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA et al. (US 2015/0345961), Wengreen et al. (US 9,429,947), and Smith (US 2019/0212754), as applied to claim 1 above, further in view of Jikihara (US 2011/0144850).

Regarding claim 5, Oooka further discloses determine whether an obstacle is present on the evacuation route or not, based on the image captured by the imaging unit and determines whether the evacuation route is passable or not for a person outside the vehicle in accordance with presence or absence of the obstacle (OOOKA teaches determines risks passing locations on an evacuation route for own vehicle with the driver (i.e. a person) in it, as in ¶17 The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit.
OOOKA further teaches capture image using an imaging acquiring unit 13 to detect various targets (i.e. obstacles), as in ¶63 The peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle and detects various targets from the images, detects the distance to a target present in the periphery of the own vehicle
OOOKA further teaches evacuation route as in ¶20 The evacuation travelling control unit generates data that is to be provided to a travelling assistance system included in the own vehicle, based on the set evacuation destination and evacuation route, and provides the 
OOOKA also does not explicitly teach “person outside the vehicle.”
Wengreen, however, teaches, “a person outside the vehicle.” (Wengreen, Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions. In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, adverse traffic conditions (e.g., that would cause the vehicle to travel at least 35 percent under the road's speed limit). Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse. The instruction can include the selection of an alternate route..)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka with the self-driving vehicle system of Wengreen in order to save lives caused by driver error (Col. 1, lines 10-21).
OOOKA in view of Wengreen and Smith does not explicitly teach “presence or absence of the obstacle.” 
Jikihara, however, teaches “presence or absence of the obstacle.” as in (Jikihara, ¶38 The obstacle judging function unit 200, when judging that all of the routes through which the autonomously moving body moves to a destination are blocked by obstacles, judges whether or not the obstacles detected by the obstacle detecting function unit 100 can be removed.).


Regarding claim 6, Oooka further discloses evacuation route an evacuation vehicle, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle. 
OOOKA does not explicitly teach “a removing member configured to remove an obstacle; and a drive controller configured to control driving of the removing member to move a removable obstacle outside the evacuation route in a case where the determination unit determines that the removable obstacle is present on the evacuation route.”
Jikihara, however, teaches a removing member configured to remove an obstacle; and wherein the processor is programmed to control driving of the removing member to move a removable obstacle outside the evacuation route in a case where the processor determines that the removable obstacle is present on the evacuation route (¶41 - remove the obstacle using an obstacle removal requesting function unit 500 The obstacle removal requesting function unit 500 requests the request target detected by the request target detecting function unit 400, to remove the obstacle selected by the obstacle selecting function unit 300. Here, the request target may be, for example, a person or a robot outside the moving body, or the obstacle itself. The obstacle removal requesting function unit 500 is attained, for example, by: ).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka in view of Wengreen and Smith with the obstacle judging and movement functionality of Jikihara in order to autonomously move an object that blocks the path (Jikihara - ¶40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OOOKA et al. (US 2015/0345961), Wengreen et al. (US 9,429,947), Smith (US 2019/0212754), and Jikihara (US 2011/0144850), as applied to claim 6 above, further in view of Artes et al. (US 2019/0025838)
Regarding claim 7, Oooka further discloses evacuation route an evacuation vehicle, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle. 
OOOKA further teaches a driver in the vehicle (i.e. a person) as in [0015] The driver information acquiring unit acquires information that enables determination of whether or not the driver is in a state capable of appropriately performing driving operations. 
OOOKA does not explicitly teach “person outside the vehicle.”
Wengreen, however, teaches, “a person outside the vehicle.” (Wengreen, Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka with the self-driving vehicle system of Wengreen in order to save lives caused by driver error (Col. 1, lines 10-21).

OOOKA in view of Wengreen, Smith, and Jikihara does not explicitly teach “the determination unit determines that an obstacle on the evacuation route is not removable, the determination unit registers a point on which the obstacle is present as a point not passable for a person.”
 Artes, however, teaches determine a difficult-to-pass zone and “zone-to-be-avoided” (i.e. a point not passable for a person) and not to enter (i.e. registers a point), as in ¶53...A zone that was not accessible during a first exploratory run of the robot because of a closed door but which is newly identified during a subsequent run is added to the map as a new zone. As mentioned above, table and chair legs may be used to demarcate a difficult-to-pass zone.; and further in ¶63... Therefore, the attribute “zone-to-be-avoided” can be assigned to a zone that is 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the evacuation traveling assistance system of Oooka in view of Wengreen, Smith, and Jikihara with the avoidance zones of Artes in order to avoid unclearly defined or difficult maneuver areas (Artes - ¶28).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hayashi et al. (US 2015/0046018) discloses an autonomous moving body and obstacle sensing system including maneuvering pathways that may or may not be passable, and notifying an external person when an obstacle is in the way (Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665